1    RINOS & MARTIN, LLP
2
     LINDA B. MARTIN, ESQ. (SBN 105445)
     ADRIANNA C. PAIGE, ESQ. (SBN 204902)
3    17822 17th Street, Suite 401
4
     Tustin, California 92780
     Telephone: (714) 734-0400
5    Facsimile: (714) 734-0480
6
     Attorneys for Defendants COUNTY OF SAN BERNARDINO and DEPUTY
7    HERRERA
8

9
                              UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11

12   PERRY BELDEN, an Individual, and )             CASE NO: 5:19-CV-00900-RGK-KK
13
     ROBIN OLDS, an Individual,       )
                                      )             ASSIGNED FOR ALL PURPOSES TO:
14                        Plaintiffs, )             Honorable District Judge R. Gary Klausner
15
                                      )             Magistrate Judge Kenly Kiya Kato
     vs.                              )
16                                    )
17
                                      )             PROTECTIVE ORDER
     THE COUNTY OF SAN                )
18   BERNARDINO; DEPUTY               )
19
     HERRERA; and DOE DEPUTIES        )
     AND NURSES 1-10, inclusive,      )
20                                    )
21
                          Defendants. )
                                      )
22   _______________________________ )
23
     _

24
            THIS COURT, THE HONORABLE JUDGE KENLY KIYA KATO presiding,
25
     having reviewed the concurrently filed Stipulation for Protective Order including the
26

27   Good Cause Statement, signed by the attorneys for all parties, as follows:
28
     //
     ________________________________________________________________________________________________
                                                     1
                                    (PROPOSED) PROTECTIVE ORDER
1       1. A. PURPOSES AND LIMITATIONS
2
            Defendants contend that discovery in this action is likely to involve production
3

4
     of confidential, proprietary, or private information for which special protection from

5    public disclosure and from use for any purpose other than prosecuting this litigation
6
     may be warranted. Accordingly, the parties hereby stipulate to and petition the Court
7

8
     to enter the following Stipulated Protective Order. The parties acknowledge that this

9    Order does not confer blanket protections on all disclosures or responses to discovery
10
     and that the protection it affords from public disclosure and use extends only to the
11

12
     limited information or items that are entitled to confidential treatment under the

13   applicable legal principles. The parties further acknowledge, as set forth in Section
14
     12.3, below, that this Stipulated Protective Order does not entitle them to file
15

16
     confidential information under seal; Civil Local Rule 79-5 sets forth the procedures

17   that must be followed and the standards that will be applied when a party seeks
18
     permission from the court to file material under seal.
19

20
                                    GOOD CAUSE STATEMENT

21          This action involves various investigations performed, and arrests made by, the
22
     San Bernardino County Sheriff’s Department. Defendants assert that the underlying
23

24
     incidents involve the identity of third party witnesses, and other confidential or protected

25   information including names, addresses and other private information of witnesses.
26
     Documents in this case also include images of the interior of jail facilities and
27

28
     potentially, the identity of law enforcement personnel working on various investigations.

     ________________________________________________________________________________________________
                                                     2
                                    (PROPOSED) PROTECTIVE ORDER
1    Further, Defendants anticipate that plaintiffs will seek confidential documents in this
2
     matter which include, but are not limited to, personnel records of law enforcement
3

4
     officers, other employment and training records, information from San Bernardino

5    County Sheriff’s Department regarding prior incidents and investigations into those
6
     incidents, or other confidential information (including potential information implicating
7

8
     privacy of third parties), not generally available to the public, or which may be

9    privileged or otherwise protected from disclosure under state or federal statutes, court
10
     rules, case decisions, or common law. Should this information (photos of the
11

12
     investigation, personnel records of those officers involved, addresses of witnesses, etc.)

13   be disclosed without the protection of the proposed protective order, and open access to
14
     the information be allowed, the privacy and safety of those involved could be placed at
15

16
     risk.

17      Accordingly, to expedite the flow of the information, to facilitate the prompt
18
     resolution of disputes over confidentiality of discovery materials, to adequately protect
19

20
     information the parties are entitled to keep confidential, to ensure that the parties are

21   permitted reasonable and necessary uses of such material in preparation for trial and to
22
     address their handling at the end of the litigation, and serve the ends of justice, a
23

24
     protective order for such information is justified in this matter. It is the intent of the

25   parties that information will not be designated as “confidential” for tactical reasons and
26
     that nothing be so designated without a good faith belief that it has been maintained in a
27

28
     confidential, non-public manner, and there is good cause why it should not be part of the

     ________________________________________________________________________________________________
                                                     3
                                    (PROPOSED) PROTECTIVE ORDER
1    public record in this case.
2
          The Court finds good cause and hereby ORDERS:
3

4
     1.     DEFINITIONS
5
            2.1    Action:     This pending federal lawsuit entitled PERRY BELDEN, an
6

7    Individual, and ROBIN OLDS, an Individual v. THE COUNTY OF SAN
8
     BERNARDINO; DEPUTY HERRERA; and DOE DEPUTIES AND NURSES 1-10,
9
     inclusive, Case No.: 5:19-CV-00900-RGK-KK.
10

11          2.2    Challenging Party: a Party or Non-Party that challenges the designation
12
     of information or items under this Order.
13
            2.3    “CONFIDENTIAL” Information or Items: information (regardless of
14

15   how it was or is generated, stored or maintained) or tangible things that qualify for
16
     protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
17
     Good Cause Statement.
18

19          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
20
     support staff).
21
            2.5    Designating Party: a Party or Non-Party that designates information or
22

23   items that it produces in disclosures or in responses to discovery as
24
     “CONFIDENTIAL.”
25
            2.6    Disclosure or Discovery Material: all items or information, regardless of
26

27   the medium or manner in which it is generated, stored, or maintained (including,
28
     among other things, testimony, transcripts, and tangible things), that are produced or
     ________________________________________________________________________________________________
                                                     4
                                    (PROPOSED) PROTECTIVE ORDER
1    generated in disclosures or responses to discovery in this matter.
2
            2.7    Expert: a person with specialized knowledge or experience in a matter
3

4
     pertinent to the litigation who has been retained by a Party or its counsel to serve as an

5    expert witness or as a consultant in this Action.
6
            2.8    House Counsel: attorneys who are employees of a party to this Action.
7

8
     House Counsel does not include Outside Counsel of Records or any other outside

9    counsel.
10
            2.9    Non-Party: any natural person, partnership, corporation, association, or
11

12
     other legal entity not named as a Party to this action.

13          2.10 Outside Counsel of Record: attorneys who are not employees of a party
14
     to this Action but are retained to represent or advise a party to this Action and have
15

16
     appeared in this Action on behalf of that party or are affiliated with a law firm which

17   has appeared on behalf of that party, and include support staff.
18
            2.11 Party: any party to this Action, including all of its officers, directors,
19

20
     employees, consultants, retained experts, and Outside Counsel of Record (and their

21   support staffs).
22
            2.12 Producing Party:         a Party or Non-Party that produces Disclosure or
23

24
     Discovery Material in this Action.

25          2.13 Professional Vendors: persons or entities that produce litigation support
26
     services (e.g., photocopying, videotaping, translating, preparing exhibits or
27

28
     demonstrations, and organizing, storing, or retrieving data in any form or medium)

     ________________________________________________________________________________________________
                                                     5
                                    (PROPOSED) PROTECTIVE ORDER
1    and their employees and subcontractors.
2
              2.14 Protected Material:       any Disclosure or Discovery Material that is
3

4
     designated as “CONFIDENTIAL.”

5             2.15 Receiving Party: A Party that receives Disclosure or Discovery Material
6
     from a Producing Party.
7

8
     3.       SCOPE

9             The protections conferred by this Stipulation and Order cover not only
10
     Protected Material (as defined above), but also (1) any information copied or extracted
11

12
     from Protected Material; (2) all copies, excerpts, summaries, or compilations or

13   Protected Material; and (3) any testimony, conversations, or presentations by Parties
14
     or their Counsel that might reveal Protected Material.
15

16
              Any use of Protected Material at trial shall be governed by the orders of the trial

17   judge. This Stipulation and the Order does not govern the use of Protected Material at
18
     trial.
19

20
     4.       DURATION

21            Once a case proceeds to trial, all of the information that was designated as
22
     confidential, or maintained pursuant to this protective order, becomes public and will
23

24
     be presumptively available to all members of the public, including the press, unless

25   compelling reasons supported by specific factual findings to proceed otherwise are
26
     made to the trial judge in advance of the trial. See Kamakana v. City and County of
27

28
     Honolulu, 447 F. 3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”

     ________________________________________________________________________________________________
                                                     6
                                    (PROPOSED) PROTECTIVE ORDER
1    showing for sealing documents produced in discovery from “compelling reasons”
2
     standard when merits-related documents are part of the court record). Accordingly, the
3

4
     terms of this protective order do not extend beyond the commencement of the trial.

5    5.     DESIGNATING PROTECTED MATERIAL
6
            5.1      Exercise of Restraint and Care in Designating Material for Protection.
7

8
     Each Party or Non-Party that designates information or items for protection under this

9    Order must take care to limit any such designation to specific material that qualifies
10
     under the appropriate standards. The Designating Party must designate for protection
11

12
     only those parts of material, documents, items, or oral or written communications that

13   qualify so that other portions of the material, documents, items, or communications
14
     for which protection is not warranted are not swept unjustifiably within the ambit of
15

16
     this Order.

17          Mass, indiscriminate, or routinized designations are prohibited. Designations
18
     that are shown to be clearly unjustified or that have been made for an improper
19

20
     purpose (e.g., to unnecessarily encumber the case development process or to impose

21   unnecessary expenses and burdens on other parties) may expose the Designating Party
22
     to sanctions.
23

24
            If it comes to a Designating Party’s attention that information or items that it

25   designated for protection do not qualify for protection that Designating Party must
26
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
27

28
            5.2      Manner and Timing of Designations. Except as otherwise provided in

     ________________________________________________________________________________________________
                                                     7
                                    (PROPOSED) PROTECTIVE ORDER
1    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
2
     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
3

4
     under this Order must be clearly so designated before the material is disclosed or

5    produced.
6
            Designation in conformity with this Order requires:
7

8
            (a)    for information in documentary form (e.g., paper or electronic

9    documents, but excluding transcripts of depositions or other pretrial or trial
10
     proceedings), that the Producing Party affix at a minimum, the legend
11

12
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

13   contains protected material. If only a portion or portions of the material on a page
14
     qualified for protection, the Producing Party also must clearly identify the protected
15

16
     portion(s) (e.g., by making appropriate markings in the margins).

17          A Party or Non-Party that makes original documents available for inspection
18
     need not designate them for protection until after the inspecting Party has indicated
19

20
     which documents it would like copied and produced. During the inspection and

21   before the designation, all of the material made available for inspection shall be
22
     deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
23

24
     it wants copied and produced, the Producing Party must determine which documents,

25   or portions thereof, qualify for protection under this Order. Then, before producing
26
     the specified documents, the Producing Party must affix the “CONFIDENTIAL”
27

28
     legend to each page that contains Protected Material. If only a portion or portions of

     ________________________________________________________________________________________________
                                                     8
                                    (PROPOSED) PROTECTIVE ORDER
1    the material on a page qualifies for protection, the Producing Party must clearly
2
     identify the protected portion(s) (e.g., by making appropriate markings in the
3

4
     margins).

5           (b)    for testimony given in depositions that the Designating Party identify the
6
     Disclosure or Discovery Material on the records, before the close of the deposition all
7

8
     protect testimony.

9           (c)    for information produced in some form other than documentary and for
10
     any other tangible items, that the Producing Party affix in a prominent place on the
11

12
     exterior of the container or containers in which the information is stored the legend

13   “CONFIDENTIAL.”           If only a portion or portions of the information warrants
14
     protection, the Producing Party, to the extent practicable, shall identify the protected
15

16
     portion(s).

17          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
18
                   failure to designate qualified information or items does not, standing
19

20
                   alone, waive the Designating Party’s right to secure protection under the

21                 Order for such material.         Upon timely correction of a designation,
22
                   Receiving Party must make reasonable efforts to assure that the material
23

24
                   is treated in accordance with the provisions of this Order.

25   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
26
            6.1    Timing of Challenges.        Any Party or Non-Party my challenge a
27

28
     designation of confidentiality at any time that is consistent with the Court’s

     ________________________________________________________________________________________________
                                                     9
                                    (PROPOSED) PROTECTIVE ORDER
1    Scheduling Order.
2
            6.2    Meet and Confer. The Challenging Party shall initiate the dispute
3

4
     resolution process under Local Rule 37.1 et seq.

5           6.3    The burden of persuasion in any such challenge proceeding shall be on
6
     the Designating Party. Frivolous challenges, and those made for an improper purpose
7

8
     (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

9    expose the Challenging Party to sanctions. Unless the Designating Party has waived
10
     or withdrawn the confidentiality designation, all parties shall continue to afford the
11

12
     material in question the level of protection to which it is entitled under the Producing

13   Party’s designation until the Court rules on the challenge.
14
     7.     ACCESS TO AND USE OF PROTECED MATERIAL
15

16
            7.1    Basic Principles. A Receiving Party may use Protected Material that is

17   disclosed or produced by another Party or by a Non-Party in connection with this
18
     Action only for prosecuting, defending, or attempting to settle this Action. Such
19

20
     Protected Material may be disclosed only to the categories of persons and under the

21   conditions described in this Order. When the Action has been terminated, a Receiving
22
     Party must comply with the provisions of section 13 below (FINAL DISPOSTION).
23

24
            Protected Material must be stored and maintained by a Receiving Party at a

25   location and in a secure manner that ensures that access is limited to the persons
26
     authorized under this Order.
27

28
            7.2    Disclosure of “CONFIDENTIAL” Information or Items.                         Unless

     ________________________________________________________________________________________________
                                                     10
                                    (PROPOSED) PROTECTIVE ORDER
1    otherwise ordered by the court or permitted in writing by the Designating Party, a
2
     Receiving Party may disclose any information or item designated “CONFIDENTIAL”
3

4
     only to:

5           (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
6
     as employees of said Outside Counsel of Record to whom it is reasonably necessary to
7

8
     disclose the information for this Action.

9           (b)    the officers, directors, and employees (including House Counsel) of the
10
     Receiving Party to whom disclosure is reasonably necessary for this Action;
11

12
            (c)    Experts (as defined in this Order) of the Receiving Party to whom

13   disclosure is reasonably necessary for this Action and who have signed the
14
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15

16
            (d)    the court and its personnel;

17          (e)    court reporters and their staff;
18
            (f)    professional jury or trial consultants, mock jurors, and Professional
19

20
     Vendors to whom disclosure is reasonably necessary for this Action and who have

21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22
            (g)    the author or recipient of a document containing the information or a
23

24
     custodian or other person who otherwise possessed or knew the information;

25          (h)    during their depositions, witnesses, and attorneys for witnesses, in the
26
     Actions to whom disclosure is reasonably necessary provided: (1) the deposing party
27

28
     requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will

     ________________________________________________________________________________________________
                                                     11
                                    (PROPOSED) PROTECTIVE ORDER
1    not be permitted to keep any confidential information unless they sign the
2
     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
3

4
     by the Designating Party or ordered by the court. Pages of transcribed deposition

5    testimony or exhibits to depositions that reveal Protected Material may be separately
6
     bound by the court reporter and may not be disclosed to anyone except as permitted
7

8
     under this Stipulated Protective Order; and

9           (i)    any mediator or settlement officer, and their supporting personnel,
10
     mutually agreed upon by any of the parties engaged in settlement discussions.
11

12
     8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

13   OTHER LITIGATION
14
            If a Party is served with a subpoena or a court order issued in other litigation
15

16
     that compels disclosure of any information or items designated in this Action as

17   “CONFIDENTIAL,” that Party must:
18
            (a)    promptly notify in writing the Designating Party. Such notification shall
19

20
     include a copy of the subpoena or court order;

21          (b)    promptly notify in writing the party who caused the subpoena or order to
22
     issue in the other litigation that some or all of the material covered by the subpoena or
23

24
     order is subject to this Protective Order. Such notification shall include a copy of the

25   Stipulated Protective Order; and
26
            (c)    cooperate with respect to all reasonable procedures sought to be pursued
27

28
     by the Designating Party whose Protected Material may be affected.

     ________________________________________________________________________________________________
                                                     12
                                    (PROPOSED) PROTECTIVE ORDER
1           If the Designating Party timely seeks a protective order, the Party served with
2
     the subpoena or court order shall not produce any information designated in this
3

4
     action as “CONFIDENTIAL” before a determination by the court from which the

5    subpoena or order issued, unless the Party has obtained the Designating Party’s
6
     permission. The Designating Party shall bear the burden and expense of seeking
7

8
     protection in that court of its confidential material and nothing in these provisions

9    should be construed as authorizing or encouraging a Receiving Party in this Action to
10
     disobey a lawful directive from another court.
11

12
     9.     A     NON-PARTY’S          PROTECTED           MATERIAL          SOUGHT        TO      BE

13   PRODUCED IN THIS LITIGATION
14
            (a)    The terms of the Order are applicable to information produced by a
15

16
     Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

17   produced by Non-Parties in connection with this litigation is protected by the remedies
18
     and relief provided by this Order. Nothing in these provisions should be construed as
19

20
     prohibiting a Non-Party from seeking additional protections.

21          (b)    In the event that a Party is required, by a valid discovery request, to
22
     produce a Non-Party’s confidential information in its possession, and the Party is
23

24
     subject to an agreement with the Non-Party not to produce the Non-Party’s

25   confidential information, then the Party shall:
26
            (1)    promptly notify in writing the Requesting Party and the Non-Party that
27

28
     some or all of the information requested is subject to a confidentiality agreement with

     ________________________________________________________________________________________________
                                                     13
                                    (PROPOSED) PROTECTIVE ORDER
1    a Non-Party.
2
            (2)     promptly provide the Non-Party with a copy of the Stipulated Protective
3

4
     Order in this Action, the relevant discovery request(s), and a reasonably specific

5    description of the information requested; and
6
            (3)     make the information requested available for inspection by the Non-
7

8
     Party, if requested.

9           (c)     If the Non-Party fails to seek a protective order from this court within 14
10
     days of receiving the notice and accompanying information, the Receiving Party may
11

12
     produce the Non-Party’s confidential information responsive to the discovery request.

13   If the Non-Party timely seeks a protective order, the Receiving Party shall not
14
     produce any information in its possession or control that is subject to the
15

16
     confidentiality agreement with the Non-Party before determination by the court.

17   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
18
     of seeking protection in this court of its Protected Material.
19

20
     10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

21          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
22
     Protected Material to any person or in any circumstances not authorized under this
23

24
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in

25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
26
     to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
27

28
     persons to whom unauthorized disclosures were made of all the terms of this Order,

     ________________________________________________________________________________________________
                                                     14
                                    (PROPOSED) PROTECTIVE ORDER
1    and (d) request such person or persons to execute the “Acknowledgment and
2
     Agreement to Be Bound” that is attached hereto as Exhibit A.
3

4
     11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

5    PROTECTED MATERIAL
6
            When Producing Party gives notice to Receiving Parties that certain
7

8
     inadvertently produced material is subject to a claim of privilege or other protections,

9    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
10
     Procedure 26(b)(5)(b). This provision is not intended to modify whatever procedure
11

12
     may be established in an e-discovery order that provides for production without prior

13   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
14
     parties reach an agreement on the effect of disclosure of a communication or
15

16
     information covered by the attorney-client privilege or work product protection, the

17   parties may incorporate their agreement in the stipulated protective order submitted by
18
     the court.
19

20
     12.    MISCELLANEOUS

21          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
22
     person to seek its modification by the Court in the future.
23

24
            12.2 Right to Assert Other Objections. By stipulating to the entry of this

25   Protective Order no Party waives any right it otherwise would have to object to
26
     disclosing or producing any information or item on any ground not addressed in this
27

28
     Stipulated Protective Order. Similarly, no Party waives any right to object on any

     ________________________________________________________________________________________________
                                                     15
                                    (PROPOSED) PROTECTIVE ORDER
1    ground to use in evidence of any of the material covered by this Protective Order.
2
            12.3 Filing Protected Material. A Party that seeks to file under seal any
3

4
     Protected Material must comply with Civil Local Rule 79-5. Protected Material may

5    only be filed under seal pursuant to a court order authorizing the sealing of the
6
     specific Protected Material at issue. If a Party’s request to file Protected Material
7

8
     under seal is denied by the court, then the Receiving Party may file the information in

9    the public record unless otherwise instructed by the court.
10
     13.    FINAL DISPOSITION
11

12
            After the final deposition of this Action, as defined in paragraph 4, each

13   Receiving Party must return all Protected Material to the Producing Party or destroy
14
     such material within 30 days. As used in this subdivision, “all Protected Material”
15

16
     includes all copies, abstracts, compilations, summaries, and any other format

17   reproducing or capturing any of the Protected Material.               Whether the Protected
18
     Material is returned or destroyed, the Receiving Party must submit a written
19

20
     certification to the Producing Party (and, if not the same person or entity, to the

21   Designating Party) by the 30 day deadline that (1) identifies (by category, where
22
     appropriate) all the Protected Material that was returned or destroyed and (2) affirms
23

24
     that the Receiving Party has not retained any copies, abstracts, compilations,

25   summaries or any other format reproducing or capturing any of the Protected Material.
26
     Notwithstanding this provision, Counsel are entitled to retain archival copy of all
27

28
     pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

     ________________________________________________________________________________________________
                                                     16
                                    (PROPOSED) PROTECTIVE ORDER
1    correspondence, deposition and trial exhibits, expert reports, attorney work product,
2
     and consultant and expert work product, even if such materials contain Protected
3

4
     Material. Any such archival copies that contain or constitute Protected Material

5    remain subject to this Protective Order as set forth in Section 4 (DURATION).
6
     14.    Any violation of this Order may be punished by any and all appropriate
7

8
     measures including, without limitation, contempt proceedings and/or monetary

9    sanctions.
10

11

12
     IT IS SO ORDERED.

13

14
     Dated: October 31, 2019
15

16
                                                       ___________________________________
                                                       Hon. Kenly Kiya Kato
17                                                     United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28

     ________________________________________________________________________________________________
                                                     17
                                    (PROPOSED) PROTECTIVE ORDER
1

2

3

4
                                                   EXHIBIT A
5
                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
6

7    I,____________________________________________________________________,                              of,

8    _____________________________________declare under penalty of perjury that I have read in its

9    entirety and understand the Stipulated Protective Order that was issued by the United States District
10
     Court for the Central District of California on                              in the case of Perry
11
     Belden and Robin Olds v. County of San Bernardino, Deputy Herrera, CASE NO:. 5:19-CV-00900-
12
     RGK-KK. I agree to comply with and to be bound by all the terms of this Stipulated Protective
13
     Order and I understand and acknowledge that failure to so comply could expose me to sanctions and
14

15   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner any

16   information or item that is subject to this Stipulated Protective Order to any person or entity except

17   in strict compliance with the provisions of this Order. I further agree to submit to the jurisdiction of
18
     the United States District Court for the Central District of California for the purpose of enforcing the
19
     terms of this Stipulated Protective Order, even if such enforcement proceedings occur after
20
     termination of this action. I hereby appoint ___________________________________ , of
21
                                                                                                 as      my
22

23   California agent for process in connection with this action or any proceedings related to enforcement

24   of this Stipulated Protective Order.

25   DATE:
26

27   City of State where sworn and signed:_____________________________________

28

     ________________________________________________________________________________________________
                                                     18
                                      (PROPOSED) PROTECTIVE ORDER
1    Printed name:
2    Signature:
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ________________________________________________________________________________________________
                                                     19
                                    (PROPOSED) PROTECTIVE ORDER
